UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/12 (Unaudited) CORPORATE BONDS AND NOTES (41.8%) (a) Principal amount Value Basic materials (2.7%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $20,000 $17,475 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 185,000 184,075 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 55,000 58,163 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 145,950 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 122,763 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 51,125 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 159,200 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 40,000 39,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 95,000 98,088 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 40,000 40,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 147,217 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 65,000 62,442 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 30,000 26,175 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 89,550 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 45,000 40,613 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC 144A company guaranty sr. notes 6 5/8s, 2020 40,000 40,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 90,000 100,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 75,000 83,625 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 105,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 111,226 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $130,000 135,200 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 55,000 56,100 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 240,000 244,200 Momentive Performance Materials, Inc. notes 9s, 2021 110,000 83,050 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 30,000 29,925 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 68,352 Norbord, Inc. sr. unsub. notes 7 1/4s, 2012 (Canada) 10,000 9,988 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 116,325 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 117,900 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 230,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 72,644 Resolute Forest Products company guaranty sr. notes 10 1/4s, 2018 (Canada) $15,000 16,988 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec notes 10s, 2020 45,000 45,450 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 140,000 165,434 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 105,000 106,050 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 35,000 34,738 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 90,000 101,250 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 165,000 193,050 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 67,113 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 100,000 101,750 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 110,000 115,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 75,000 26,625 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 10,000 7,600 Capital goods (2.6%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 185,000 197,488 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 160,000 169,600 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 60,000 61,950 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 41,000 45,203 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 127,346 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $20,000 20,200 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 38,413 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 81,400 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 71,750 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 41,600 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 51,125 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 54,813 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 65,000 63,213 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 115,000 122,763 Exide Technologies sr. notes 8 5/8s, 2018 80,000 59,200 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 180,000 190,800 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 245,000 320,186 Mead Products, LLC/ACCO Brands Corp. 144A company guaranty sr. unsec notes 6 3/4s, 2020 25,000 25,688 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 30,000 31,913 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 13,000 14,365 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 173,900 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 110,000 114,950 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 100,000 102,750 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 120,000 115,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 115,000 121,325 Ryerson Holding Corp. sr. disc. notes zero %, 2015 125,000 67,813 Ryerson, Inc. company guaranty sr. notes 12s, 2015 220,000 224,400 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 30,000 29,925 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 53,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 90,000 95,625 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 55,000 61,600 Terex Corp. sr. unsec. sub. notes 8s, 2017 125,000 127,188 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 175,000 178,500 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 70,000 71,400 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 79,000 86,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 145,000 154,063 Communication services (5.4%) Adelphia Communications Corp. escrow bonds zero %, 2012 20,000 150 Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 1,763 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 30,000 33,300 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 85,000 86,488 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 180,000 196,650 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 36,488 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 110,000 117,975 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 95,000 97,138 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 75,163 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 75,000 76,781 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 85,000 89,038 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 125,000 131,719 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 100,000 93,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 120,000 122,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 665,000 512,050 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 95,975 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 10,000 8,675 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 195,000 178,425 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 115,000 121,325 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 48,319 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 65,000 65,813 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 165,825 Equinix, Inc. sr. unsec. notes 7s, 2021 75,000 80,250 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 36,225 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 85,000 85,213 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 67,113 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 27,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 95,000 96,663 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 131,950 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 150,075 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 95,000 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 80,000 79,400 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 322,187 316,549 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 569,850 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 85,000 82,663 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 85,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 20,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 85,000 86,700 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 51,375 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 59,538 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 7 1/4s, 2022 60,000 60,150 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 165,000 167,475 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 55,000 53,763 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 50,000 52,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 135,000 113,738 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 53,750 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 175,600 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 76,380 Qwest Corp. notes 6 3/4s, 2021 $130,000 145,431 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 100,811 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 70,308 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 39,060 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 94,000 100,345 Sprint Capital Corp. company guaranty 6 7/8s, 2028 295,000 219,038 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 145,000 139,200 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 325,000 297,375 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 210,000 226,800 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 95,000 94,288 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 75,000 77,852 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) $115,000 112,125 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 73,000 80,848 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 68,400 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) 128,062 94,766 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 36,313 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 99,988 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 69,225 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 75,188 Consumer cyclicals (9.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 15,825 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 105,000 84,525 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 114,075 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 105,625 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 200,000 215,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 168,000 175,560 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 17,249 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 85,000 83,300 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 50,000 51,126 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 43,200 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 35,263 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 65,000 59,963 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 15,000 12,450 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 33,200 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 10,000 9,125 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 190,000 131,100 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 106,250 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 47,250 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 51,625 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 40,900 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 90,000 92,925 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 227,000 153,225 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 26,100 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 270,000 286,875 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 90,000 89,663 Carmike Cinemas, Inc. 144A company guaranty sr. notes 7 3/8s, 2019 55,000 56,650 CCM Merger, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2019 80,000 80,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 22,150 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 125,000 113,125 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 200,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 54,375 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 64,200 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 173,022 185,134 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 103,200 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 180,000 117,000 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 85,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 20,000 21,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 95,000 102,125 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 80,000 76,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 213,713 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 125,000 113,750 DISH DBS Corp. company guaranty 7 1/8s, 2016 15,000 16,050 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 150,188 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 175,525 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 118,800 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 151,000 172,140 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 165,413 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 315,000 398,869 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 227,662 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 133,900 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 86,806 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 82,219 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 80,000 83,600 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 240,000 265,800 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 195,000 193,538 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 91,013 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 54,125 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 150,000 169,500 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,225 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 30,000 32,250 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 50,000 50,313 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 150,800 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 107,000 Limited Brands, Inc. sr. notes 5 5/8s, 2022 50,000 50,438 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 180,000 182,250 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 185,086 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 75,000 88,222 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 200,000 15,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 132,275 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 10,950 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 40,000 40,200 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 140,000 143,763 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 65,000 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,500 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,014 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 70,000 74,025 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 239,065 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 291,450 294,365 Navistar International Corp. sr. notes 8 1/4s, 2021 224,000 235,200 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 136,850 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 109,725 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 220,375 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 125,000 131,875 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 45,000 43,650 Owens Corning company guaranty sr. unsec. notes 9s, 2019 225,000 274,500 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 33,075 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 150,000 155,250 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 69,875 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 95,000 98,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 37,975 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 149,800 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 77,000 QVC Inc. 144A sr. notes 7 1/2s, 2019 90,000 97,875 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 70,850 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 90,000 87,525 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 25,063 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 33,250 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 25,688 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 140,000 152,250 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 85,000 85,850 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 150,863 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 130,000 121,875 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 36,850 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 183,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 70,000 70,000 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 90,000 95,400 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 49,000 53,165 Sears Holdings Corp. company guaranty 6 5/8s, 2018 55,000 47,231 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 95,000 104,975 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 50,000 55,250 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 95,000 96,188 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 40,000 42,200 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 85,000 87,550 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 29,925 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 113,163 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 145,000 157,688 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 (PIK) 30,000 31,425 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 42,900 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 6,975 Travelport, LLC 144A sr. notes 6.47s, 2016 (PIK) 80,000 57,800 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 60,000 38,700 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 76,254 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $75,000 72,375 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 117,588 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 30,525 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 50,000 51,125 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 200,000 220,500 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 70,000 76,038 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 162,763 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 139,100 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 95,000 95,238 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 223,125 Consumer staples (3.2%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 38,238 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 32,588 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 154,125 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 30,000 31,050 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 84,656 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 30,000 30,525 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 66,958 72,147 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 67,600 Claire's Stores, Inc. 144A sr. notes 9s, 2019 95,000 95,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 163,578 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 53,125 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 161,625 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 139,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 82,453 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 98,919 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 45,000 43,650 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 175,000 190,094 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 107,160 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,619 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 114,581 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 46,856 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 144,717 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 68,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 40,000 38,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 135,000 124,538 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 70,000 71,750 Libbey Glass, Inc. sr. notes 10s, 2015 8,000 8,520 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 60,000 60,150 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 55,000 59,538 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 40,000 40,700 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 147,150 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 85,800 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,200 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 64,350 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 240,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 38,281 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 95,000 91,200 Service Corporation International sr. notes 7s, 2019 50,000 52,750 Service Corporation International sr. notes 7s, 2017 65,000 72,313 Service Corporation International sr. unsec. notes 7 3/8s, 2014 125,000 136,563 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 149,500 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 87,125 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 349,225 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 243,565 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 40,000 41,700 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 65,163 Energy (5.6%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 40,388 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 85,000 76,288 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 20,000 24,972 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 75,000 85,003 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 57,244 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 30,000 25,650 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 110,000 94,325 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 50,000 26,625 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 62,100 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 65,000 68,250 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 265,000 276,925 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 94,563 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 132,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 36,925 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 75,000 71,250 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec notes 5 7/8s, 2021 45,000 42,975 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 33,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 99,475 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 107,250 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 125,100 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 49,125 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 50,000 46,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 215,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 130,325 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 110,000 109,175 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 241,500 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec notes 7 1/8s, 2022 40,000 39,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 102,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 66,950 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. notes 6 7/8s, 2019 45,000 46,125 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 195,000 199,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 250,000 210,000 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 77,625 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 76,075 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 80,000 74,200 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 115,000 113,850 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 175,750 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 9,650 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 130,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 99,000 99,000 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 25,000 13,750 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 110,000 110,413 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 24,969 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 175,000 180,250 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 177,600 Laredo Petroleum, Inc. 144A company guaranty sr. unsec notes 7 3/8s, 2022 40,000 40,900 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 45,000 42,750 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 90,000 91,800 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 120,000 92,400 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 50,000 52,625 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 95,400 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 95,000 94,525 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 120,000 127,800 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 80,000 85,200 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 185,000 204,888 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,075 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 175,000 174,563 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 192,850 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 284,875 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 173,250 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 48,875 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 71,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 43,200 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 146,813 Sabine Pass LNG LP notes 7 1/2s, 2016 185,000 195,638 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 245,000 243,775 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 55,000 59,950 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 5,000 4,850 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 230,000 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 56,650 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 51,125 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 29,925 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 95,400 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 92,198 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 40,000 38,500 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 145,000 143,731 Financials (4.6%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 195,000 168,188 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 75,000 65,438 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 95,000 93,100 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 92,344 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 69,550 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 67,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 71,338 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 40,000 40,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 65,000 62,266 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 70,200 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 140,000 145,425 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 30,075 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 105,131 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 37,275 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 192,100 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 76,800 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 105,000 103,425 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 65,000 63,863 CIT Group, Inc. 144A bonds 7s, 2017 444,536 443,981 CIT Group, Inc. 144A bonds 7s, 2016 104,000 103,870 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 140,063 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 100,000 97,250 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 45,000 45,225 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 105,000 111,300 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 110,000 108,625 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 109,900 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 80,000 81,200 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 72,000 82,620 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 175,000 108,500 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 123,699 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 43,800 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 415,000 411,888 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 182,025 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 116,150 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 254,100 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 15,000 15,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 45,000 44,213 iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 (R) 85,000 82,025 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 73,125 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 26,700 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 50,000 51,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 65,000 64,838 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 93,925 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 30,000 31,200 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 30,066 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 76,875 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 51,125 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 120,000 121,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 135,000 139,725 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 53,700 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 135,000 125,381 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 200,000 186,500 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 265,000 201,400 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 30,000 30,333 SLM Corp. sr. notes Ser. MTN, 8s, 2020 45,000 46,059 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 305,950 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 231,575 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 120,000 119,400 Health care (2.9%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 98,800 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 90,000 95,738 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 130,000 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 130,199 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $130,000 132,763 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 197,000 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 30,000 30,375 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 174,000 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 102,000 Endo Health Solutions, Inc. company guaranty sr. unsec notes 7s, 2019 70,000 73,150 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 94,288 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 170,000 180,838 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 29,000 31,610 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 237,306 HCA, Inc. sr. notes 6 1/2s, 2020 385,000 404,731 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 110,000 114,675 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 193,800 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 135,000 126,900 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 120,000 127,800 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 165,000 166,650 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 110,000 97,900 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 100,700 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 73,850 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 79,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 131,119 132,430 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 90,100 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 17,100 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 61,188 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 225,000 227,250 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 80,000 83,000 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 19,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 44,438 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 120,000 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,770 Technology (2.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 55,000 58,988 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 105,000 112,613 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 17,188 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 10,000 8,250 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 85,000 70,125 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 129,775 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 212,350 194,300 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 45,000 40,725 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 60,000 60,150 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 71,988 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 48,994 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 155,000 146,088 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 150,116 149,365 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 190,000 165,300 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 195,000 189,150 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 85,000 85,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 89,880 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 52,308 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 155,000 163,138 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 56,788 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 48,150 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 26,688 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 446,000 354,570 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 55,000 60,363 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 60,000 61,800 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 150,000 169,125 Seagate HDD Cayman company guaranty sr. unsec notes 7s, 2021 (Cayman Islands) 55,000 57,750 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 85,000 91,588 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 116,000 119,190 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 97,375 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 128,700 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 204,000 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 185,000 187,775 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 97,000 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 182,750 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 130,000 66,950 Utilities and power (2.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 61,875 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 94,350 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 75,000 81,000 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 100,000 106,250 Calpine Corp. 144A sr. notes 7 1/4s, 2017 185,000 195,175 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 95,000 112,072 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 70,000 76,125 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 155,000 165,075 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 175,000 105,875 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 39,938 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 11,650 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 44,838 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 21,400 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 112,500 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 50,850 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 45,000 47,813 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 262,400 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 62,000 66,805 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 167,400 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 180,000 166,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 23,250 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 27,125 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 45,000 46,238 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 103,375 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 312,813 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 76,824 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 97,230 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 18,873 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 24,750 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 210,353 38,652 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 40,200 Total corporate bonds and notes (cost $56,699,807) CONVERTIBLE BONDS AND NOTES (28.0%) (a) Principal amount Value Basic materials (1.0%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $670,000 $696,800 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 645,000 649,838 Capital goods (2.3%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 880,000 916,300 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 628,425 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 1,050,000 924,000 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 619,794 Communication services (3.8%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 733,000 691,769 Equinix, Inc. cv. unsec. sub. notes 3s, 2014 890,000 1,385,063 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,208,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 894,164 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 1,160,000 217,500 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 515,000 716,494 Consumer cyclicals (7.7%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 398,985 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 1,270,000 1,263,650 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 954,000 890,798 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 571,000 827,236 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 1,150,000 1,305,250 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,387,950 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,070,000 1,024,525 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,760,000 1,745,700 PHH Corp. cv. sr. unsec. notes 4s, 2014 890,000 875,538 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 806,656 Consumer staples (0.8%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 497,025 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 618,000 601,005 Energy (2.3%) Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 1,380,000 1,061,738 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 530,000 481,306 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 650,000 613,031 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 545,000 459,163 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 670,000 580,388 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 5,000 Financials (2.8%) Amtrust Financial Services, Inc. 144A cv. sr. unsec. notes 5 1/2s, 2021 408,000 463,284 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 935,000 944,350 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.968s, 2012 (R) 820,000 814,916 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 801,320 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 808,450 Health care (3.2%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 940,000 848,350 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (NON) 763,000 190,750 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (NON) 445,000 146,850 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 1,135,000 801,594 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 1,010,000 993,588 Illumina, Inc. 144A cv. sr. unsec. notes 1/4s, 2016 360,000 325,350 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 297,848 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 721,094 Technology (3.9%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,414,000 1,422,838 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 231,000 241,106 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,256,685 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 771,094 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 695,000 696,303 Transportation (0.2%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 670,000 337,513 Total convertible bonds and notes (cost $38,035,756) CONVERTIBLE PREFERRED STOCKS (22.8%) (a) Shares Value Basic materials (—%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 $657 Communication services (0.9%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,147,086 Consumer cyclicals (5.8%) Callaway Golf Co. Ser. B, 7.50% cv. pfd. 6,030 579,634 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 62,060 1,601,924 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 2,494,967 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 1,170 1,167,075 Nielsen Holdings NV $3.125 cv. pfd. 21,515 1,163,155 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,247 950,467 Consumer staples (1.8%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,083,703 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 61,762 552,770 Newell Financial Trust I $2.625 cum. cv. pfd. 18,460 844,545 Energy (1.3%) Apache Corp. Ser. D, $3.00 cv. pfd. 13,095 627,742 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,447 1,197,393 Financials (9.2%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 28,010 717,756 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,311,867 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,448 2,279,700 Citigroup, Inc. $7.50 cv. pfd. 24,615 2,067,660 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 41,435 786,747 Hartford Financial Services Group, Inc. (The) Ser. F, $1.182 cv. pfd. 30,825 593,381 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 20,775 1,108,762 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 978,196 MetLife, Inc. $3.75 cv. pfd. 14,125 828,573 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,710 1,889,550 Technology (0.7%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 1,420 937,200 Transportation (0.7%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 89,905 918,487 Utilities and power (2.4%) AES Trust III $3.375 cv. pfd. 30,565 1,512,968 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 50,222 Great Plains Energy, Inc. $6.00 cv. pfd. 13,955 831,578 PPL Corp. $4.375 cv. pfd. 16,855 882,359 Total convertible preferred stocks (cost $33,164,960) UNITS (0.9%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,232,000 Total units (cost $1,262,210) COMMON STOCKS (0.7%) (a) Shares Value Avis Budget Group, Inc. (NON) 3,210 $47,669 Bohai Bay Litigation, LLC (Escrow) (F) 406 1,267 Chesapeake Energy Corp. 2,190 37,011 CIT Group, Inc. (NON) 936 32,002 Compton Petroleum Corp. (Canada) (NON) 5,645 7,350 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) (RES) 9,082 145,312 DISH Network Corp. Class A 2,080 58,323 FelCor Lodging Trust, Inc. (NON) (R) 8,485 35,213 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,770 56,711 General Motors Co. (NON) 2,830 62,826 Harry & David Holdings, Inc. (F) (NON) 124 11,780 Interpublic Group of Companies, Inc. (The) 6,010 62,444 LyondellBasell Industries NV Class A (Netherlands) 1,400 55,244 Magellan Health Services, Inc. (NON) 7 295 Newfield Exploration Co. (NON) 1,350 40,446 NII Holdings, Inc. (NON) 2,425 27,936 Quicksilver Resources, Inc. (NON) 4,455 19,914 Spectrum Brands Holdings, Inc. (NON) 2,829 97,657 Stallion Oilfield Holdings, Ltd. 693 24,948 Terex Corp. (NON) 2,105 35,006 Trump Entertainment Resorts, Inc. (NON) 152 456 Vantage Drilling Co. (NON) 46,730 70,095 Vertis Holdings, Inc. (F) 481 5 Total common stocks (cost $1,295,388) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 111 $95,176 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 155,856 Total preferred stocks (cost $260,815) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 119 $3,887 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 168,777 40,506 Total warrants (cost $38,280) SENIOR LOANS (—%) (a) (c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 $54,057 $16,645 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 20,170 6,211 Total senior loans (cost $72,162) SHORT-TERM INVESTMENTS (4.9%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 6,752,334 $6,752,334 Total short-term investments (cost $6,752,334) TOTAL INVESTMENTS Total investments (cost $137,581,712) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $850,031) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Bank of America, N.A. Canadian Dollar Sell 6/20/12 $33,873 $35,359 $1,486 Credit Suisse AG Euro Sell 6/20/12 57,502 61,598 4,096 Deutsche Bank AG Euro Sell 6/20/12 117,476 125,904 8,428 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 6/20/12 39,680 41,460 1,780 Westpac Banking Corp. Canadian Dollar Sell 6/20/12 71,714 74,906 3,192 Euro Sell 6/20/12 476,828 510,804 33,976 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $136,422,797. (b) The aggregate identified cost on a tax basis is $137,633,950, resulting in gross unrealized appreciation and depreciation of $7,595,311 and $9,595,763, respectively, or net unrealized depreciation of $2,000,452. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $145,312, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,880 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $16,864,556 and $13,358,317, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,400,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $111,955 $— $— Capital goods 35,006 — — Communication services 86,259 — — Consumer cyclicals 160,483 456 5 Consumer staples 145,326 — 11,780 Energy 174,816 170,260 1,267 Financials 32,002 — — Health care 295 — — Total common stocks Convertible bonds and notes — 38,256,374 — Convertible preferred stocks — 31,105,467 657 Corporate bonds and notes — 57,038,474 1 Preferred stocks — 251,032 — Senior loans — 22,856 — Units — 1,232,000 — Warrants — — 44,393 Short-term investments 6,752,334 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $52,958 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $52,958 $— Equity contracts 44,393 — Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012
